FILED
                            NOT FOR PUBLICATION                             FEB 23 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50279

               Plaintiff - Appellee,             D.C. No. 3:09-cr-03489-JLS

  v.
                                                 MEMORANDUM *
GARY ANTHONY VALENTINE,

               Defendant - Appellant.



                     Appeal from the United States District Court
                        for the Southern District of California
                    Janis L. Sammartino, District Judge, Presiding

                            Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Gary Anthony Valentine appeals from the 46-month sentence imposed

following his guilty-plea conviction for importation of marijuana and aiding and

abetting, in violation of 21 U.S.C. §§ 952 and 960 and 18 U.S.C. § 2. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Valentine contends that the district court erred in determining that the

government’s substantial assistance motion under 18 U.S.C. § 3553(e) permitted it

to consider only factors related to substantial assistance, and not the factors set

forth in 18 U.S.C. § 3553(a), in determining the extent of the downward departure.

This contention is foreclosed by United States v. Jackson, 577 F.3d 1032, 1036

(9th Cir. 2009).

      Valentine also contends that his sentence was substantively unreasonable in

light of the section 3553(a) factors. Because the district court could not reduce

Valentine’s sentence on the basis of those factors, this contention fails. See id.

      AFFIRMED.




                                           2                                     10-50279